          Case 4:20-cv-00400-BRW Document 3 Filed 05/20/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

NATHANIEL SCOTT                                                                    PETITIONER

v.                             CASE NO. 4:20-cv-00400-BRW-JTK

DISTRICT COURT OF PINE BLUFF                                                     RESPONDENT

                                             ORDER

       I have received proposed findings and recommendations from United States Magistrate

Judge Jerome T. Kearney. No objections have been filed. After careful review of the findings

and recommendations and a de novo review of the record, I approve and adopt the

recommendation in all respects.

       I will not issue a certificate of appealability because Petitioner has not made a substantial

showing of a denial of a constitutional right. 28 U.S.C. § 2253(c)(1)-(2). Accordingly, I certify

that an appeal in forma pauperis would not be taken in good faith. Fed. R. App. P. 24(a)(3)(A).

       IT IS SO ORDERED this 20th day of May, 2020.

                                                       Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE
